Citation Nr: 9921442	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 7, 1993, 
for assignment of a compensable rating for carbuncle scars on the 
buttocks, status post incisions.

2.  Entitlement to an increased rating for carbuncle scars on the 
buttocks, status post incisions, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for facial 
and truncal acne.

4.  Entitlement to an increased (compensable) rating for impaired 
hearing of the left ear.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1979 to March 1983.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Cleveland, Ohio, Regional Office (RO).  In a decision of July 
1994, the RO increased the rating for the veteran's service-
connected carbuncle scars of the buttocks from noncompensable to 
10 percent disabling, effective May 12, 1993.  

Subsequently, in a decision of February 1995, the RO confirmed 
the 10 percent rating for scars of the buttocks; confirmed a 
noncompensable rating for hearing loss of the left ear, confirmed 
a noncompensable rating for acne; and denied entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities.  In a decision of August 1996, 
the RO extended the effective date for the 10 percent rating for 
carbuncle scars of the buttocks from May 12, 1993, back to April 
7, 1993.   





FINDINGS OF FACT

1.  The claim for an increased (compensable) rating for carbuncle 
scars on the buttocks, status post incisions, was received on 
April 7, 1993, and it is not factually ascertainable that there 
was an increase in the disability which occurred within the one 
year period prior to receipt of the claim.

2.  The carbuncle scars on the buttocks, status post incisions, 
are painful and tender, but have not resulted in functional 
impairment such as limitation of motion or loss of strength.

3.  The facial and truncal acne is not more than slightly 
disfiguring.

4.  The average pure tone hearing loss on authorized audiological 
evaluation in November 1997 was 26 decibels in the right ear and 
39 decibels in the left ear.  Speech recognition scores using the 
Maryland CNC word lists were 96 percent in the right ear and 90 
percent in the left ear.  The veteran's hearing loss of the right 
ear is not service-connected.

5.  The veteran's service-connected disabilities are carbuncle 
scars of the buttocks, status post incisions, rated as 10 percent 
disabling; impaired hearing of the left ear, rated as 
noncompensably disabling; and facial and truncal acne, rated as 
noncompensably disabling.

6.  The veteran has completed a high school education, and has 
occupational experience as a mail handler.

7.  The veteran's service-connected disabilities do not preclude 
all forms of substantially gainful employment consistent with his 
educational background and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 7, 
1993, for assignment of a compensable rating for carbuncle scars 
on the buttocks, status post incisions, are not met.  38 C.F.R. 
§ 3.400 (1998).

2.  The criteria for a disability rating higher than 10 percent 
for carbuncle scars on the buttocks, status post incisions, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (1998).

3.  The criteria for a compensable rating for facial and truncal 
acne are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

4.  The criteria for a compensable rating for impaired hearing of 
the left ear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 64 Fed. 
Reg. 25202-25210 (1999).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.14, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that a 
service-connected disability has become more severe is sufficient 
to establish a well-grounded claim for an increased rating.  See 

Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the Board 
finds that the veteran's claim for increased ratings is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

Once a claimant has presented a well-grounded claim, the VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, and 
post-service medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  He has withdrawn a 
request to have a personal hearing.  The Board does not know of 
any additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To An Effective Date Earlier Than April 7, 1993, 
For
 Assignment Of A Compensable Rating For Carbuncle
 Scars On The Buttocks, Status Post Incisions

The veteran contends that the RO made a mistake by failing to 
assign an effective date earlier than April 7, 1993, for a 
compensable rating for his carbuncle scars on the buttocks.  He 
asserts that the effective date should be the date of his 
discharge from service.  He argues that he was mislead as to the 
severity of the disorder at the time he was discharged from 
service.

The veteran's original claim for service connection for carbuncle 
scars of the buttocks, status post incisions, was granted by the 
RO in September 1983.  However, the RO assigned a noncompensable 
rating for the disorder, and the veteran did not file a timely 
notice of disagreement.  Therefore, the rating decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§  3.156, 20.1103 (1998). 

The evidence which was of record at that time included the report 
of a VA medical examination conducted in August 1983 which shows 
that the veteran gave a history of having a carbuncle on each 
buttock while he was in the military.  He said that this 
ultimately required minor surgery which resolved the problem.  He 
also said that he had no problems with the buttocks at the time 
of the examination other than a scar which was not tender and 
caused no trouble sitting.  The pertinent diagnosis was status 
post carbuncle, left and right buttocks, now resolved. 

Under the applicable law and regulations, previous determinations 
which are final and binding, including decisions regarding degree 
of disability, will be accepted as being correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(1998).  "Clear and unmistakable error" is the kind of error, of 
fact or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An 
asserted failure to evaluate and interpret correctly the evidence 
is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. 
App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the correct 
facts, as they were known at the time, were not before the 
adjudicator or where the statutory or regulatory provisions 
extant at that time were incorrectly applied.  A determination 
that there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
decision.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235-236 (1993). 

The Board finds that the decision of September 1983 which 
assigned a noncompensable rating for the scars of the buttocks 
was based on the correct facts as they were known at that time.  
The rating decision shows that the RO considered all of the 
evidence which was of record at that time.  Although the 
appellant disagrees with the conclusion reached by the RO, an 
asserted failure to evaluate and 

interpret the evidence correctly is not clear and unmistakable 
error.  See generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO which assigned a 
noncompensable rating was in accordance with the applicable law 
and regulations.  The disorder was rated as noncompensably 
disabling under Diagnostic Code 7805 which requires tender scars 
to warrant a compensable rating.  Such a finding was not 
supported by the evidence which was of record.  Although the 
veteran asserts that he was somehow mislead as to the severity of 
the disorder, the Board notes that vague allegations that the 
prior adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion of 
clear and unmistakable error.  See Fugo v. Brown, 6 Vet. App. at 
44-45.  Moreover, a failure to fully develop evidence is not 
considered to be clear and unmistakable error. "[T]he VA's breach 
of the duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete rather than an 
incorrect record."  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  For the foregoing reasons, the Board finds that there is 
no clear and unmistakable error in the prior rating decision of 
September 1983 which assigned a noncompensable rating for the 
veteran's scars of the buttocks.  

The veteran did not request an increased rating for the disorder 
until April 7, 1993.  The effective date of an increased rating 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  The effective date of an 
increase in disability compensation may also be assigned for up 
to one year prior to the date of the receipt of the claim if it 
is factually ascertainable that an increase in disability 
occurred if claim is received within one year from such date.  
See 38 C.F.R. § 3.400(o) (1998).

The Board finds, however, that an earlier effective date is not 
warranted because it is not factually ascertainable that there 
was an increase in the disability which occurred within the one 
year period prior to receipt of the claim.  In this regard, the 
Board notes that there is no significant medical evidence 
pertaining to the veteran's service-connected disabilities from 
within one year prior to the receipt of the claim for increased 
benefits on April 7, 1983.  Accordingly, the Board concludes that 
there is no basis for assigning an effective date earlier than 
April 7, 1983 for a compensable rating for scars of the buttocks.  

II.  Entitlement To An Increased Rating For Carbuncle Scars On 
The Buttocks,
 Status Post Incisions, Currently Rated As 10 Percent Disabling

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 
10 percent rating is warranted for superficial scars which are 
painful and tender.  Scars may also be rated under Diagnostic 
Code 7805 based on any limitation of function of the part 
affected. 

The evidence pertaining to the severity of the scars of the 
buttocks includes a note from a VA physician dated in April 1993 
which shows that the veteran was then suffering from a condition 
that made prolonged sitting difficult.  He had an appointment 
with a specialist scheduled for the next month, and was to be 
excused from work until then.  A VA medical record dated in May 
1993 shows that the veteran said that he had a cyst on his 
buttocks that was inflamed.  Examination revealed that the left 
buttock at the midline had a tender pilonidal cyst which was 
draining pus.  The abscess was incised and drained.  Medication 
was prescribed.  A note from a VA physician dated in May 1993 
shows that the veteran had recurrent abscesses that occurred on 
the buttocks which were quite painful and required surgical 
drainage.  The disorder reportedly could be made worse by 
prolonged sitting, and therefore, the veteran needed a job 
involving standing or walking.  Another VA medical record dated 
in May 1993 shows that the veteran's pilonidal cyst was still 
open, but had no drainage.  Normal granulation tissue was 
forming.  The impression was resolving pilonidal cyst.  He was 
advised to continue medication and sitz baths.  

The report of a skin examination conducted by the VA in December 
1993 shows that the veteran gave a history of having developed a 
cyst in the gluteal area in 1979 which was incised and drained 
three times.  Since then, he had developed several abscesses or 
boils in the region of the gluteal area which were incised 
leaving residual scars.  In 1993, he reportedly had abscesses 
incised and drained three times.  The veteran complained of 
having a lesion in the left gluteal area which was draining pus 
and causing pain on sitting.  The veteran said that he could not 
sit for long periods of time.  He said that he had been offered a 
job that required eight hours of sitting, but that he was unable 
to sit because of tenderness.  On objective examination, the left 
gluteal area in the upper aspect showed a sinus with drainage of 
serosanguineous fluids.  There were several multiple scars 
varying in size from 1/8 of an inch to 1/4 of an inch in 
diameter.  Some of the scars on palpation showed underlying 
induration.  The pertinent diagnoses were (1) draining cyst left 
gluteal area; (2) multiple scars both gluteal areas, residuals of 
healed furuncles; and (3) recurrent furunculosis of both gluteal 
areas.  

A VA medical treatment record dated in December 1995 shows that 
the veteran said that he had surgeries for pilonidal cysts in the 
1980's and 1990's with subsequent inability to sit down secondary 
to severe pains at the surgery sites.  He requested a letter to 
give to any potential employer.  On physical examination, the 
buttocks had scarring bilaterally.  There was no induration, 
swelling or erythema.  The diagnostic impression was chronic 
pain.  

The report of an examination of the veteran's skin conducted by 
the VA in November 1997 shows that the veteran had a history of 
having multiple abscesses or carbuncles on both buttocks for 
which he had undergone incision and draining from 1979 though 
1995.  The veteran claimed that his buttocks scarring hurt after 
sitting for a long period of time.  On physical examination, 
there were no active lesions from carbuncles.  There were 
multiple scars that ranged in size from .5 to 1.5 centimeters on 
both buttocks.  The scars were superficial and nontender.  There 
was no keloid formation.  The pertinent diagnosis was benign, 
superficial nontender scars on both buttocks.  Photographs taken 
in December 1997 illustrate significant scarring affecting a 
small area of the lower portion of each of the veteran's 
buttocks.  

A VA medical record dated in February 1998 shows that the veteran 
complained of having a cyst on the buttocks and groin area.  He 
had a history of cysts since 1979.  He said that he had swelling 
and pain in the area.  It was noted that he had an active lesion 
without drainage noted.  On physical examination, the veteran was 
well appearing.  The skin of his buttocks had multiple scars.  
There was a nodular minimally erythematous lesion extending 3 
centimeters.  It was very tender.  There was no warmth.  The 
diagnostic impression was epidermal cyst versus hidradenitis 
suppurative/abscess.  The veteran was given medication, and 
referred for a surgery consultation.  

A general surgery consultation report dated in February 1998 
shows that the veteran said that he had a cyst on the buttocks, 
had pain, and could not sit down.  On examination, there was 
multiple scars on both buttocks.  There was a left tender 
inguinal node and a left paramedian mass.  The assessment was 
abscess.  The abscess was lanced and drained.  It was allowed to 
dry, and then dressed.  Keflex was prescribed.  

A VA medical treatment record dated in March 1998 shows that the 
veteran was seen at the general surgery clinic with a history of 
a buttock abscess in 1979 with multiple lancing and draining.  
This had been performed most recently in February 1998.  He had 
been treated with Keflex and the surgical site had been dressed 
for seven days.  He was still doing sitz baths.  He had not had 
fevers.  On physical examination, the incision was well healed.  
There was no masses or abscesses.  There were also no sinus 
tracks or drainages.  The assessment was that it was well healed.  

After considering all of the pertinent evidence, the Board finds 
that the carbuncle scars on the buttocks, status post incisions, 
are painful and tender, but have not resulted in functional 
impairment such as limitation of motion or loss of strength.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for carbuncle scars on 
the buttocks, status post incisions, are not met.

III.  Entitlement To An Increased (Compensable) Rating
 For Facial And Truncal Acne

Under 38 C.F.R. § 4.18, Diagnostic Code 7800, scars of the head, 
face or neck may be rated based on the degree to which they are 
disfiguring.  A noncompensable rating is warranted if there is 
only slight disfiguration.  A 10 percent rating is warranted if 
the scars are moderately disfiguring.  A 30 percent rating is 
warranted if the scars are severely disfiguring, especially if 
producing a marked and unsightly deformity of the eyelids, lips, 
or auricles.  A 50 percent rating is warranted if there is 
complete or exceptionally repugnant deformity of the side of the 
face or marked bilateral disfigurement.  

The report of a skin examination conducted by the VA in December 
1993 shows that the veteran gave a history of having acne on the 
face and back.  On examination of the back, there were 1+ cysts 
and 2+ scars.  The chest and face had 2+ scars, and there were 2+ 
papules present.  The pertinent diagnosis was acne vulgaris 
predominantly of the face and back.  Photographs of the veteran's 
back and face illustrate mild acne scarring.  

A VA medical treatment record dated in April 1995 shows that the 
veteran reported complaints of having scattered lumps on his back 
with open sores on the left lower back.  On physical examination, 
the assessment was folliculitis.  Medication was prescribed, and 
the veteran was referred to the dermatology clinic.  

The report of a skin examination conducted by the VA in November 
1997 shows that the veteran had a history of residual scars on 
his face and upper back from acne.  On examination of the skin, 
there were no active acne lesions on the face or back.  There was 
residual scarring on his face.  There was pseudofolliculitis 
barbae found on the upper anterior neck area.  

Photographs dated December 19, 1997, which were taken in 
connection with the VA examination demonstrate that the veteran 
has mild acne scarring of the face, shoulders and back.  

After considering all of the relevant evidence, the Board finds 
that the facial and truncal acne is not more than slightly 
disfiguring.  Of particular significance are the photographs 
which demonstrate that the veteran's appearance is only minimally 
affected by the acne scarring.  Accordingly, the Board concludes 
that the criteria for an increased (compensable) rating for 
facial and truncal acne are not met.

IV.  Entitlement To An Increased (Compensable) Rating
 For Impaired Hearing Of The Left Ear

Disability evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Examinations are conducted using the controlled speech 
discrimination tests together with the results of the puretone 
audiometry test.  See 38 C.F.R. § 4.85 (1998).  The results are 
then analyzed using tables contained in 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1998).

The Board notes that, during the pendency of this appeal, the 
regulations pertaining to rating diseases of the ear and other 
sense organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and unambiguous 
criteria, and that it reflects medical advances that have 
occurred since the last review.  See 64 Fed. Reg. 25202-25210 
(1999).  The RO has not considered the veteran's claim under the 
revised regulations.  Therefore, the Board has considered whether 
the veteran has been given adequate notice to respond, and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that the criteria for rating hearing loss remain 
essentially the same other than specific criteria which are 
applicable only to exceptional patterns of hearing loss which are 
not present in this case.  In light of the fact that the outcome 
would unquestionably be the same whether the claim was considered 
under either the old or the new regulations, the Board concludes 
that the veteran has not been prejudiced by the Board's action in 
rendering a decision on the claim without first remanding the 
case to the RO or affording the veteran an opportunity to respond 
to the revised criteria.

On the authorized audiological evaluation in November 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
30
30
35
LEFT
15
35
20
35
65

The average pure tone hearing loss was 26 decibels in the right 
ear and 39 decibels in the left ear.  Speech recognition scores 
using the Maryland CNC word lists were 96 percent in the right 
ear and 90 percent in the left ear.  

The veteran's hearing loss of the right ear is not service-
connected.  Therefore, when calculating the appropriate rating 
using the tables under Diagnostic Code 6100, the right ear is 
presumed to be normal (no hearing loss).  See VAOPGCPREC 32-97.  
See also 38 C.F.R. § 4.14 (1998) which provides that the 
manifestations from a nonservice-connected disorder may not be 
used when establishing the rating for a service-connected 
disability.

Under the tables contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the left 
ear demonstrated during the recent VA examination and the 
presumed normal scores for the nonservice-connected left ear do 
not exceed the levels contemplated for the currently assigned 
noncompensable rating.  Accordingly, the Board concludes that the 
criteria for 
an increased disability rating for hearing loss of the left ear 
are not met.

V.  Entitlement To A Total Disability Rating Based On Individual
   Unemployability Due To Service-Connected Disabilities

The veteran contends that he is entitled to a total disability 
rating based on individual unemployability.  He asserts that his 
service-connected disabilities, particularly his scars of the 
buttocks, prevent him from working.  He also states that he was 
found to be disabled by the Social Security Administration.

As noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  Total 
disability is considered to exist when there is any impairment 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (1998).  Total ratings are authorized for any 
disability or combination of disabilities for which the Schedule 
for Rating Disabilities (Schedule) prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (1998).

A total rating is also authorized for compensation purposes if 
the requirements of 38 C.F.R. § 4.16 (1998) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id. Individual 
unemployability must be determined without regard to any 
nonservice-connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that 
age may not be a factor in evaluating service-connected 
disability or unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 4.16(a) 
(1998).

The Board notes initially that the veteran's service connected 
disabilities are carbuncle scars of the buttocks, status post 
incisions, rated as 10 percent disabling; impaired hearing of the 
left ear, rated as noncompensably disabling; and facial and 
truncal acne, rated as noncompensably disabling.  Thus, his 
combined service-connected rating does not meet the percentage 
criteria of 38 C.F.R. § 4.16(a) (1998).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-connected 
disabilities, the case may be referred to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.  See 38 C.F.R. § 4.16(b) (1998).  The Board notes, 
however, that there is no evidence that the service-connected 
disabilities render the veteran unable to work.  The veteran's 
claim for increased compensation based on unemployability which 
he submitted in August 1994 shows that his previous employment 
was as a mail handler.  He reported that he became too disabled 
to work in June 1993.  He also indicated that he had completed a 
high school education.

Although the veteran has presented evidence from the Social 
Security Administration which shows that he is disabled, those 
records also reflect that his impairment is due to nonservice-
connected post-service back injuries, psychiatric disorders and 
disabilities of the hands and arms.  The use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be avoided.  
See 38 C.F.R. § 4.14 (1998).  Therefore, the evidence from the 
Social Security Administration does not provide support for the 
claim for a total rating based on unemployability due to service-
connected disabilities.

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities, in and of themselves, 
are not of such nature and severity as to prevent him from 
securing or following all types of substantially gainful 
employment.  While the buttocks scars might prevent the veteran 
from working at a job which requires extended periods of sitting, 
the disorder would not prevent him from engaging in employment 
which involves doing work while standing.  The Board also notes 
that the veteran had not presented any medical or professional 
opinion showing that his service-connected disabilities alone 
prevent him from working on all types of employment.  Based on 
the foregoing, the Board finds that the veteran's service-
connected disabilities do not preclude all forms of substantially 
gainful employment consistent with his educational background and 
occupational experience.  Accordingly, the Board concludes that 
the criteria for a total disability rating based on individual 
unemployability due to service-connected disorders are not met 
and referral for extraschedular consideration is not warranted.


ORDER

An effective date earlier than April 7, 1993, for assignment of a 
compensable rating for carbuncle scars on the buttocks, status 
post incisions, is denied.

An increased rating for carbuncle scars on the buttocks, status 
post incisions, currently rated as 10 percent disabling, is 
denied.

An increased (compensable) rating for facial and truncal acne is 
denied.

An increased (compensable) rating for impaired hearing of the 
left ear is denied.

A total disability rating based on individual unemployability due 
to service-connected disabilities is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

